Citation Nr: 1517040	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	John E. Walus, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for residuals of a neck injury.  

The issue of service connection for residuals of a neck injury was denied in an unappealed April 2005 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.  

The Board notes that while the September 2011 rating decision also adjudicated issues involving sleep apnea and asthma, the Veteran limited his substantive appeal to the neck disability issue.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2013.  A transcript is of record.  At the hearing, the Veteran and his representative confirmed that the only issue on appeal is service connection for a neck disability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for residuals of a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2005, service connection for residuals of a neck injury was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the April 2005 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for residuals of a neck injury.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied a claim for service connection for residuals of a neck injury is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the April 2005 rating decision is new and material and sufficient to reopen a claim of service connection for residuals of a neck injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is reopening the claim for service connection for residuals of a neck injury, the issue on appeal is substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for residuals of a neck injury was initially denied in an April 2005 rating decision on the basis that current, chronic residuals of an in-service neck injury had not been demonstrated.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Since the April 2005 rating decision, an April 2013 positive opinion from a private chiropractor was submitted.  The chiropractor stated that the Veteran's current cervical spine disability was more likely than not the result of the injury he sustained during service in 1975.  Moreover, the Veteran testified during the Board hearing that he began to have chronic neck problems following the 1975 car accident.  

The private opinion and the Veteran's testimony are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely whether the Veteran's current cervical spine disability is etiologically linked to the in-service car accident.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.
  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a neck disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The April 2013opinion from the Veteran's private chiropractor appears to be based solely on the Veteran's reports of the in-service incident, including his report that he was hospitalized for four months.  The chiropractor did not have the benefit of reviewing the claims file, including the April 1978 hospital record documenting a post-service cervical spine injury after the Veteran jumped out of a moving vehicle.  

Moreover, the Board notes that the chiropractor emphasized the Veteran's report of being hospitalized for four months in the rationale for the opinion.  However, the record does not currently demonstrate that the Veteran was hospitalized for four months.  The medical board report noted that the Veteran was hospitalized for four days after the initial car accident in September 1975 and then the Veteran reported in a December 1975 separation examination and report of medical history that he was hospitalized at the Great Lakes Naval Hospital from October 22 to December 15, 1975.  

Therefore, the Board finds that service connection cannot be granted based on the private opinion alone.  However, given the private opinion and the Veteran's testimony, a VA examination is warranted in order to obtain an etiology opinion.  

In addition, the service treatment records do not include complete treatment records from a hospitalization at the Great Lakes Naval Hospital.  Therefore, upon remand, all necessary steps must be taken to obtain those relevant records.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain treatment records from hospitalization at the Great Lakes Naval Hospital from October to December 1975.

2.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current neck disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neck disability had onset in service or is otherwise related to a disease or injury in service, including the 1975 car accident.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


